Exhibit 10.25

 

[ORACLE USA, INC. LETTERHEAD]

 

August 26, 2005

 

Mr. Charles E. Phillips, Jr.

500 Oracle Parkway

M/S 5op11

Redwood Shores, CA 94065

 

Dear Charles:

 

This letter amends your May 14, 2003 offer letter (the “Offer Letter”) as set
forth below.

 

The third paragraph of the Offer Letter (regarding severance) is hereby deleted
in its entirety.

 

Please let me know if you have any questions.

 

Sincerely,

/s/ Joyce E. Westerdahl

Joyce E. Westerdahl

Senior Vice President, Human Resources

 

AGREED AND ACCEPTED:

       

CHARLES PHILLIPS, JR.

        

Print Name

       

/s/ Charles Phillips, Jr.

     

26 August 2005

Signature

     

Date